Landis, J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protest consists of door locks in chief value of iron or steel, not plated with platinum, gold, or silver, and not colored with gold lacquer; that following the principle of Shriro Trading Corp. v. United States (56 Cust. Ct. 422, C.D. 2669), said locks are not locks of cylinder or pin tumbler construction; and that said locks are not cabinet locks or padlocks, the claim of the plaintiff was sustained.